Interim Decision #2938

MATTER OF MAY
In Via Petition Proceedings
A-24967547
Decided by Board April 26, 1983

The Board of Immigration Appeals adopts the State Department assessment of the
reliability of certificates issued by Notarial Offices in the People's Republic of China set
forth in, the State Department Foreign Affairs Manual as revised on July 9, 1982, which
states, inter akin, that such certificates are issued on the basis of primary documentation
submitted by the applicant or as a result of an investigation by notarial office staff and
while generally reliable, are best, used in conjunction with other supporting evidence.
Metter or t.3wang, 17 I&N Dec;. 305 (DI and Matter ofLnn IS LEN Dec. 116 (BIA
1976), modified.
ON BEHALF or Permossa: Edward Jew, Esquire
950 Stockton Street, Suite 200
San Francisco, California 94108
BY: Milhollan, Chairman; Mardatis, Diume, Morris, and Vacca, Board Members

In a decision dated September 1, 1982, the District Director denied
the visa petition filed by the United States citizen petitioner to accord
the benefifty preference status as his sister pursuant to section 203(a)(5)
'of the Immigration and Nationality Act, 8 U.S.C. 1153(a)(5). The petitioner has appealed from that decision. The record will be remanded to
the District Director.
in order to support a claimed "siblingrelationship under section 203(a)(5)
of the Act, the petitioner must establish that he and the beneficiary once
qualified as the "children" of a common "parent" as those terms are
defined by sections 101(b)(1) and (2) of the Act, 8 U.S.C. 1101(b)(1) and
(2). Matter of Gonzatez, 17 I&N Dec. 236 (BIA 1980). The petitioner
maintains that he and the beneficiary are offspring of the same parents.
In support of his petition; the petitioner submitted, inter Witt, a certificate of family relationship that was issued on December 10, 1979, a birth
certificate relating to the beneficiary that was also issued on December
10, 1979, and a birth certificate relating to the petitioner that was
issued on April 8, 1982. Each of those documents was issued by the
Notarial Office, Guangdong Province, People's Republic of China, and
each reflects that the petitioner and the beneficiary were born to the

381

Interim Decision #2938
same mother and father.
The District Director denied the visa petition for failure on the part of
the petitioner to satisfy his burden under Matter of Brantigan, 11 I&N
Dec. 493 (BIA 1966), of establishing that a brother-sister relationship
exists between him and the beneficiary. Citing Matter of Cheung, 17
I&N Dec. 365 (BIA. 1980), the District Director determined that little
weight could, be assigned to the birth and family relationship certificates
provided by the petitioner. In Matter of Cheuruj, id., the Board concluded that a certificate of family relationship issued by authorities of
the People's Republic of China was of extremely limited probative value
where, as here, the document was recently issued (i.e., not issued contemporaneously with the events described), was silent as to the source
of the information provided, and the petitioner had failed to establish
that .it was issued after reference to official records or to a reliable,
independent source. See also Matter of Lau, 16 I&N' Dec. 115 (BIA
1976).
, On appeal, the petitioner, through counsel, urges that we reconsider
our position with respect to the evidentiary vatic properly accorded
' 1 documents issued in the People's Republic of China. We find
dfficia
such reevaluation appropriate in light of information originating since
decisiqns in Matter of Cheung and Matter of Lau, supra. To the
extent any conflict exists between our decisions in those.cases and our
present holding,' Matter of Cheung and Matter of Lau, are herewith
modified.
On July 9, 1982, the section relating to the People's Republic of China
in Appendix B of the State Department's Foreign Affaifs Manual, which
is aped by the Immigration and Naturalization Service to determine the
availability of foreign documents,' was extensively revised in a manner
responsive to the concerns we voiced in Matter of G heung and Matter of
Lau, at least with respect to documents issued by China's Notarial
Offices. That section, as revised, provides in pertinent part:
CHINA, PEOPLE'S REPUBLIC OP

DOCUMENTS:
Most of the documents listed below wilt be obtained front one of China's Notarial Offices
(Gong Zheng Chu). Notarial OfEoai are sited in most large Chinese cities and also in
rural county seats. Notarial Offices are part of the Ministry of Justice structure, and as
such are separate from the People's Court system.
Matter of Lau, supra, involved a notarial certificate offered as proof of a Chinese
adoption. The document in question in Matter alCheung, supra, an "Official Certification
of Family Relationship," was issued by. the People's Court of a local district while the
documents here at issue, like the certificate in Matter of Las, emanated from one of
China's Notarial Offices. The probative value of documents issued by the People's Courts .
is a question not presently before us.
2 See Immigration and. Naturalization Service Operations Instruction 204.2a.

382

Interim Decision #2938
Notaries in China do not perform the same function as their American counterparts.
Chinese notaries affix their signatures and office seal to certificates which attest to the
probity of claims made by the applicants. There is no manner of oath taking involved,
but the notary is empowered to belle a certificate only if he concludes that the alleged
facts are true. Notaries issue these certificates based either on primary documentation
submitted by the applicant or as the result of an investigation conducted by notarial
office staff. Notarial certificates are generally reliable but are best used in conjunction
with other supporting evidence. The certificate's source of information does not appear
on the certificate itself. Chinese authorities advise that documents issued by commune,
brigade, or work unit officials are not to be accepted in lieu of notarial certificates.
Available. Chinese citizens
may apply for such documents at their local notarial office. Issuance of these certificates
takes from a few days to several weeks, depending on whether the notary conducts an
investigation. The basic issuance fee Is five yuan per document, although this may
increase flan investigation is necessary.

BIRTH, MARRIAGE AND DEATH CERTIFICATES:

• ••
See Vol. 9, Foreign Affairs Manual, Appendix B, "China, People's Repub-

lic of."
We adopt the foregoing State Department assessment of the reliability of documents issued by China's Notarial Offices and shall remand the
record to the District Director for reconsideration of his decision in light
thereof. By the terms of that assessment, such notarial -certificates
should not be regarded as conclusive proof of the facts recited. Rather,
the notarial certificates should be accompanied by any and all supporting evidence that the petitioner may be able to produce. Ultimately,
each case must be decided on its own facts with regard to the sufficiency
of the evidence provided. Cf. Matter of Serna, 16 I&N Dec. 643 (BIA
1978).

In denying the visa petition in this case, the District Director referred
to a sworn Statement allegedly made by the petitioner on January 17,
1961, in which he asserted that he was an only child. The petitioner
insists that the District Director erroneously attributed to him a statement made by another alien with a similar name but different alien
number, birthday, and family history. This matter should be resolved
on remand.

Finally, the petitioner has submitted additional material evidence on
appeal which should be considered by the District Director along with
any further evidence the petitioner or the Government may wish to
present. The District Director should thereupon enter a new decision in
the case. In the event the decision on remand is again adverse to the
petitioner, we direct that the case be certified back to the Board for
review.
ORDER The record is remanded to the District 'Director for further proceedings 'consistent with the foregoing opinion and for the entry
383

Interim Decision #2938
of a new decision.
FURTHER ORDER: Should the decision on remand again be
adverse to the petitioner, the record shall be certified back to the Board

for review.

284

